Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Allowable Subject Matter

Claims 11-20 are allowed.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:


The prior art of record fails to teach or fairly suggest that a vehicle-mounted cup holder with a wireless charging function, the holder comprising: a shell comprising: an upper shell portion having an upper shell front end and an upper shell rear end opposite said upper shell front end, wherein said upper shell portion is comprised of: an upper shell side wall; an upper shell cup mouth at said upper shell front end; and an inclined supporting face with opposing sides, a lower end, an upper surface and a lower surface opposite said upper surface, wherein said upper shell side wall at said upper shell front end is comprised of an upper arc shaped face, and wherein said upper shell side wall is extended above said inclined supporting face on said 

Prior art of record neither renders obvious nor anticipates the combination of claimed elements in light of the specification. After a further search and thorough examination of the 

The dependent claims 12-20 are being definite, further limiting, and fully enabled by the specification. After a further search and a thorough examination of the present application and in light of the prior art made of record, claims 11-20 are allowed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."











Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH C TAT whose telephone number is (571)272-1908.  The examiner can normally be reached on flex 7:00Am-8PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571) 272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/BINH C TAT/Primary Examiner, Art Unit 2851